       Case 2:20-cv-03670-FMO-JEM Document 14 Filed 06/22/20 Page 1 of 1 Page ID #:55
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 HUNTON ANDREWS KURTH LLP
 Susan Smith (SBN 224894)
 2200 Pennsylvania Avenue, N.W.
 Washington, D.C. 20037-1701
 (202) 955-1500


 ATTORNEY(S) FOR: Defendant      STEVEN MADDEN, LTD.
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
DECKERS OUTDOOR CORPORATION, a Delaware corporation 2:20-cv-03670-FMO-JEM

                                                              Plaintiff(s),
                                     v.

STEVEN MADDEN, LTD., a Delaware corporation, and DOES 1-                                     CERTIFICATION AND NOTICE
10, inclusive                                                                                  OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Defendant Steven Madden, Ltd.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

               PARTY                                                                 CONNECTION / INTEREST
DECKERS OUTDOOR CORPORATION                                                          PLAINTIFF
STEVEN MADDEN, LTD.                                                                  DEFENDANT
BLACKROCK, INC.                                                                      SHAREHOLDER IN STEVEN MADDEN, LTD.




         June 22, 2020                                     /s/ Susan Smith
         Date                                              Signature
                                                           Susan Smith

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant Steven Madden, Ltd.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
